Exhibit 10.5

 

AMENDMENT NO. 1 TO

FOURTH AMENDED AND RESTATED

MASTER LOAN AGREEMENT

 

This Amendment No. 1 to Fourth Amended and Restated Master Loan Agreement dated
October 1, 2007 (this “Amendment”) is effective as of April 27, 2011, by and
between HERON LAKE BIOENERGY, LLC, a Minnesota limited liability company
(“Borrower”), and AGSTAR FINANCIAL SERVICES, PCA (“Lender”).

 

RECITALS

 

A.                                   Lender has extended various credit
facilities to Borrower for the purposes of acquiring, constructing, equipping,
furnishing and operating an ethanol production facility in Jackson County,
Minnesota, pursuant to that certain Fourth Amended and Restated Master Loan
Agreement dated as of October 1, 2007, as the same has been amended,
supplemented, modified, extended or restated from time to time (the “MLA”); that
certain Third Supplement to the Master Loan Agreement (Term Loan) dated as of
October 1, 2007, as the same has been amended, supplemented, modified, extended
or restated from time to time (the “Third Supplement”); that certain Fourth
Supplement to the Master Loan Agreement (Term Revolving Loan) dated as of
October 1, 2007, as the same has been amended, supplemented, modified, extended
or restated from time to time (the “Fourth Supplement”); and that certain Fifth
Supplement to the Master Loan Agreement (Revolving Line of Credit Loan) dated as
of November 19, 2007, as the same has been amended, supplemented, modified,
extended or restated from time to time (collectively, the “Fifth Supplement”).

 

B.                                     Borrower has requested that Lender amend
certain provisions of the MLA and Lender has agreed to such amendments upon the
terms and conditions set forth herein.

 

C.                                     Unless otherwise expressly defined
herein, capitalized terms used herein shall have the same meaning ascribed to
them in the MLA.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                                       Amendments to MLA.

 

(a)                                  Section 1.01.  The following terms are
hereby added or amended, restated and replaced by the following in Section 1.01
of the MLA:

 

“Contractor” means and includes any person or entity, including the General
Contractor and any Affiliate of the Borrower, engaged to work on or to furnish
materials or supplies for the Project or the Pipeline Project.

 

“Subordination Agreement” means a subordination agreement in a form and
substance acceptable to the Lender, pursuant to which any Person, claiming a

 

--------------------------------------------------------------------------------


 

Security Interest in any portion of the Pipeline Project located on the Real
Property, has agreed to subordinate such interest to the Security Interests of
the Lender.

 

“Pipeline Project” means any and all buildings, structures, fixtures and other
improvements made on or for the benefit of the Project or the Real Property and
part of the construction of a natural gas pipeline connecting Borrower’s ethanol
production facility to the natural gas pipeline facilities of Northern Border
Pipeline Company in Cottonwood County, Minnesota.

 

“Pipeline Project Budget” means the statement attached as an Exhibit to the
Fourth Supplement which identifies the sources and uses of monies in the amount
of $3,148,604 for the construction of the Pipeline Project.

 

(b)                                 Section 5.01(s).  The following shall be
added as Section 5.01(s) to the MLA:

 

(s)                                  Construction of the Natural Gas Pipeline. 
Borrower shall, and shall cause all of its subsidiaries and Affiliates to:

 

(i)                                     diligently proceed with, and complete
construction of, the Pipeline Project in accordance with plans and
specifications and Pipeline Project Budget provided to the Lender, and in
accordance with all applicable laws and ordinances;

 

(ii)                                  use commercially reasonable best efforts
to require all Contractors to comply with all rules, regulations, ordinances and
laws relating to work on the Pipeline Project;

 

(iii)                               obtain the Lender’s prior written approval
of any change in the timeline or plans and specifications for the Pipeline
Project or to the Pipeline Project Budget, which might materially adversely
affect the value of the Lender’s Security Interests in the Collateral, and has a
cost of $25,000.00 or greater.  The Lender will have a reasonable time to
evaluate any requests for its approval of any changes referred to in this
subsection. The Lender may approve or disapprove changes in its discretion,
reasonably exercised;

 

(iv)                              comply with and keep in effect all necessary
permits and approvals obtained from any Governmental Authority relating to the
lawful construction of the Pipeline Project; and comply with all applicable
laws, regulations, orders, and requirements of any Governmental Authority,
judicial, or legal authorities having jurisdiction over the Real Property or
Pipeline Project, and with all recorded restrictions affecting the Real
Property;

 

(v)                                 furnish to the Lender from time to time on
request by the Lender, in a form acceptable to the Lender, correct lists of all
contractors and subcontractors employed in connection with construction of the
Pipeline Project and true and correct copies of all executed contracts and
subcontracts.  The Lender may contact any contractor or subcontractor to verify
any facts disclosed in the lists, Borrower must consent to, or obtain the
consent to, the disclosure of such information by the contractors and
subcontractors to Lender or its agents upon

 

2

--------------------------------------------------------------------------------


 

Lender’s request, and Borrower must assist Lender or its agents in obtaining
such information upon Lender’s request;

 

(vi)                              provide the Lender and its representatives
with access to the Real Property and the Pipeline Project at any reasonable time
and upon reasonable notice to enter the Real Property and inspect the work or
construction and all materials, plans, specifications, and other matters
relating to the construction.  The Lender will also have the right to, at any
reasonable time and upon reasonable notice, examine, copy, and audit the books,
records, accounting data, and other documents relating to the Real Property or
construction of the Pipeline Project;

 

(vii)                           pay and discharge all claims and liens for labor
done and materials and services furnished in connection with the construction of
the Pipeline Project.  The Borrower and its subsidiaries and Affiliates shall
have the right to contest in good faith any claim or lien, provided that it does
so diligently and without prejudice to the Lender or Lender’s Security Interests
in the Collateral.  Upon the Lender’s request, the Borrower will, or will cause
its subsidiaries or Affiliates to, promptly provide a bond, cash deposit, or
other security reasonably satisfactory to the Lender to protect the Lender’s
interest and Security Interests in the Collateral should the contest be
unsuccessful;

 

(viii)                        maintain in force until completion of the Pipeline
Project builder’s risk insurance in such amounts, form, risk coverage,
deductibles, insurer, loss payable and cancellation provisions as are usual,
customary and reasonable for project of the nature and scope of the Pipeline
Project;

 

(ix)                                take such actions as are reasonable and
necessary to bring about the timely completion of the Pipeline Project, and
resolve all disputes arising during the work of construction thereof in a manner
which will allow work to proceed expeditiously.  With respect to such disputes,
the Borrower, and its subsidiaries and Affiliates will have the right to contest
in good faith claims resulting in disputes, provided that it does so diligently
and without prejudice to the Lender or Lender’s Security Interests in the
Collateral.  Upon the Lender’s request, the Borrower will, or will cause its
subsidiaries or Affiliates to, promptly provide a bond, cash deposit, or other
security reasonably satisfactory to the Lender to protect the Lender’s interest
and Security Interests in the Collateral should the contest be unsuccessful;

 

(x)                                   pay the Lender’s out of pocket costs and
expenses incurred in connection in the exercise of any of its rights or remedies
under this Agreement, including but not limited to legal fees and disbursements,
and reasonable fees and costs for services which are not customarily performed
by the Lender’s salaried employees and are not specifically covered by the fees
charged to originate the Loans, if any.  The provision of this paragraph will
survive the termination of this Agreement and the repayment of the Loans;

 

(xi)                                keep true and correct financial books and
records on a cash basis for the construction of the Pipeline Project and
maintain adequate reserves for all contingencies.  If required by the Lender,
submit to the Lender at such times as it

 

3

--------------------------------------------------------------------------------


 

requires (which will in no event be more often than monthly) a statement which
accurately shows the application of all funds expended to date for construction
of the Pipeline Project and the source of those funds as well as an estimate of
the funds needed to complete the Pipeline Project and the source of those
funds.  The Borrower will promptly supply the Lender with all financial
statements and other information concerning its affairs and the affairs of its
subsidiaries and Affiliates, as the Lender may reasonably request, and promptly
notify the Lender of any material adverse change in its or their financial
condition or in the physical condition of the Property or Pipeline Project;

 

(xii)                             comply with the requirements of any commitment
or agreement entered into with any Governmental Authority to assist the
construction or financing of the Pipeline Project and with the terms of all
applicable laws, regulations, and requirements governing such assistance;

 

(xiii)                          indemnify and hold the Lender harmless from and
against all liabilities, claims, damages, reasonable costs, and reasonable
expenses (including but not limited to reasonable legal fees and disbursements)
relating to or in connection with any third party claims, lawsuits, or actions
arising out of or resulting from any defective workmanship or materials
occurring in the construction of the Pipeline Project.  Upon demand by the
Lender, defend any action or proceeding brought against the Lender alleging any
defective workmanship or materials, or the Lender may elect to conduct its own
defense at the reasonable expense of the Borrower or its subsidiaries or
Affiliates.  The provisions of this paragraph will survive the termination of
this Agreement and the repayment of the Loans; and

 

(xiv)                         obtain and deliver to the Lender copies of all
necessary permits, licenses, approvals, and material contracts relating to the
Pipeline Project.

 

(c)                                  Section 5.02(k).  Section 5.02(k) of the
Credit Agreement is amended, restated, and replaced by the following:

 

(k)                                  Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, subsidiary, director, officer or employee of the
Borrower, except (i) transactions listed on Schedule 5.02(k), (ii) transactions
in the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower or any of its subsidiaries and upon fair and reasonable
terms which are fully disclosed to Lender and are no less favorable to the
Borrower or such subsidiary than would be obtained in a comparable arm’s length
transaction with a Person or entity that is not an Affiliate of the Borrower,
(iii) payment of compensation to directors, officers and employees in the
ordinary course of business for services actually rendered in their capacities
as directors, officers and employees, provided such compensation is reasonable
and comparable with compensation paid by companies of like nature and similarly
situated, (iv) the formation and capital investment in HLBE Pipeline Company,
LLC, a Minnesota limited liability company; and (v) transactions with
Agrinatural Gas, LLC, a Delaware limited liability company, which are fully
disclosed to Lender and are no less favorable to the Borrower or any of its

 

4

--------------------------------------------------------------------------------


 

subsidiaries than would be obtained in a comparable arm’s length transaction
with a Person or entity that is not an Affiliate of the Borrower. 
Notwithstanding the foregoing, upon the election of Lender, no payments may be
made with respect to any items set forth in clauses (i) and (ii) of the
preceding sentence upon the occurrence and during the continuation of an Event
of Default

 

(d)                                 Section 6.01.  The following subsections
shall be added to Section 6.01 of the Credit Agreement is amended, restated, and
replaced by the following:

 

(u)                                 Any subsidiary or Affiliate of the Borrower
dissolves, suspends, or discontinues doing business which results in a Material
Adverse Effect on Borrower; or

 

(v)                                 Construction of the Pipeline Project is
halted or abandoned prior to completion for any period of thirty (30)
consecutive days for any cause which is not beyond the reasonable control of any
contractors and subcontractors, if such halted or abandoned construction could
reasonably be expected to have a Material Adverse Effect on the Borrower; or

 

(w)                               The construction of the Pipeline Project shall
be delayed for any reason and for such period that, in the reasonable judgment
of the Lender, the Pipeline Project will not be completed.  If such delay is
curable and if notice of a similar default has not been given by the Lender
within the preceding three (3) months, it may be cured (and no Event of Default
will have occurred) if such cure is made within thirty (30) days, which shall
include advancing the progress of the Pipeline Project to the point that, in the
reasonable judgment of the Lender, the Pipeline Project will be completed; or

 

(x)                                   The Borrower or any of its subsidiaries or
Affiliates should breach or be in default under a Material Contract in any
material respect if, with respect to such breach by any of Borrower’s
Affiliates, such breach could reasonably be expected to have a Material Adverse
Effect on the Borrower, including any material breach or default, or any
termination shall have occurred, or any other event which would permit any party
other than the Borrower or its subsidiaries or Affiliates to cause a
termination, or any Material Contract shall have ceased for any reason to be in
full force and effect prior to its stated or optional expiration date, if, with
respect to any of the foregoing by or related to Borrower’s Affiliates, such
foregoing events could reasonably be expected to have a Material Adverse Effect
on the Borrower.

 

(y)                                 The Borrower or any of its subsidiaries or
Affiliates should terminate, change, amend or restate, without the Lender’s
prior consent any material contract, or any material construction contract
relating to the Pipeline Project if, with respect to Borrower’s Affiliates, such
termination, change, amendment or restatement could reasonably be expected to
have a Material Adverse Effect on the Borrower.

 

5

--------------------------------------------------------------------------------


 

2.                                       Conditions Precedent to Effectiveness
of this Amendment. The obligations of the Lender hereunder are subject to the
conditions precedent that the Lender shall have received the following, in form
and substance satisfactory to the Lender:

 

a.                                       this Amendment duly executed by the
Borrower and the Lender;

 

b.                                      the Third Amendment to Forbearance
Agreement duly executed by the Borrower and the Lender;

 

c.                                       the Amended and Restated Fourth
Supplement to the Master Loan Agreement duly executed by the Borrower and the
Lender;

 

d.                                      the Amendment No. 2 to Amended and
Restated Fifth Supplement to the Master Loan Agreement duly executed by the
Borrower and the Lender;

 

e.                                       the Allonge No. 2 to the Revolving Line
of Credit Note duly executed by the Borrower and the Lender;

 

f.                                         the Pledge Agreement duly executed by
the Borrower;

 

g.                                      the Guaranty and Pledged Agreement duly
executed by HLBE Pipeline Company, LLC; and

 

h.                                      payment of all of Lender’s costs, fees
and expenses incurred in connection with the drafting and negotiation of this
Amendment and the transactions contemplated hereunder, including without
limitation all legal fees incurred by the Lender in connection with the
negotiation, preparation, review and execution of this Amendment and the
documents relating hereto.

 

3.                                       Representations and Warranties of
Borrower.  The Borrower hereby agrees with, reaffirms, and acknowledges as
follows:

 

a.                                       The execution, delivery and performance
by Borrower of this Amendment is within Borrower’s power, has been duly
authorized by all necessary action, and does not contravene:  (i) its articles
of organization or operating agreement; or (ii) any law or any contractual
restriction binding on or affecting Borrower; and does not result in or require
the creation of any lien, security interest or other charge or encumbrance upon
or with respect to any of its properties;

 

b.                                      This Amendment is, and each other Loan
Document to which Borrower is a party when delivered will be, legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditor’s rights generally and by general principles of equity;
and

 

c.                                       All other representations, warranties
and covenants contained in the MLA and the other Loan Documents are true and
correct and in full force and effect.

 

6

--------------------------------------------------------------------------------


 

4.                                       Miscellaneous.

 

a.                                       Effect; Ratification.  The amendments
set forth herein are effective solely for the purposes set forth herein and
shall be limited precisely as written, and shall not be deemed to (i) be a
consent to, or an acknowledgment of, any amendment, waiver or modification of
any other term or condition of the MLA or any other Loan Document, including,
without limitation, a waiver of any rights or remedies available to the Lender
on account of any default or Event of Default, which may have occurred prior to
the date of this Amendment, or (ii) prejudice any right or remedy which Lender
may now have or may have in the future under or in connection with the MLA, as
amended hereby, or any other instrument or agreement referred to therein. It is
further understood and agreed by and between the Borrower and the Lender that
all other terms and provisions of the MLA and the other Loan Documents shall
remain in full force and effect, enforceable by the Lender against the Borrower
as fully as though no amendments had been made hereby, and this Amendment shall
not be deemed to hinder, compromise or lessen the enforceability of the MLA, the
other Loan Documents, the Notes, or any mortgage, security interest, or guaranty
securing repayment of the Loans, in any way.  Each reference in the MLA and in
any other Loan Document to the “MLA” shall mean the MLA, as amended hereby.

 

b.                                      Loan Documents.  This Amendment is a
Loan Document executed pursuant to the MLA and shall be construed, administered
and applied in accordance with the terms and provisions thereof.

 

c.                                       Defined Terms.  All terms used and not
otherwise defined herein shall have the meanings assigned to them in the MLA.

 

d.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each such counterpart constituting an
original and all of which when taken together shall constitute one and the same
instrument.

 

e.                                       Severability.  Any provision contained
in this Amendment which is held to be inoperative, unenforceable or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable
or invalid without affecting the remaining provisions of this Amendment in that
jurisdiction or the operation, enforceability or validity of such provision in
any other jurisdiction.

 

f.                                         GOVERNING LAW.  THIS AMENDMENT SHALL
BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA.

 

g.                                      WAIVER OF JURY TRIAL.  THE BORROWER AND
THE LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO
WHICH IT IS A PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.

 

{SIGNATURE PAGE FOLLOWS}

 

7

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

FOURTH AMENDED AND RESTATED MASTER LOAN AGREEMENT

BY AND BETWEEN

HERON LAKE BIOENERGY, LLC

AND

AGSTAR FINANCIAL SERVICES, PCA

DATED AS OF:  April 27, 2011

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

BORROWER:

 

 

 

HERON LAKE BIOENERGY, LLC,

 

a Minnesota limited liability company

 

 

 

 

 

By:

/s/ Robert J. Ferguson

 

 

Robert J. Ferguson

 

 

Its: President

 

 

 

 

LENDER:

 

 

 

 

AGSTAR FINANCIAL SERVICES, PCA,

 

a United States corporation

 

 

 

 

By:

/s/ Mark Schmidt

 

 

Mark Schmidt

 

 

Its: Vice President

 

 

8

--------------------------------------------------------------------------------